EXECUTION VERSION INVESTMENT NUMBER 26133 Loan Agreement Between CHINDEX INTERNATIONAL, INC. And INTERNATIONAL FINANCE CORPORATION Dated December 10, 2007 TABLE OF CONTENTS Article/ SectionItem Page No. ARTICLE I 1 Definitions and Interpretation 1 Section 1.01.Definitions 1 Section 1.02.Financial Calculations 25 Section 1.03.Interpretation 25 Section 1.04.Business Day Adjustment 26 ARTICLE II 26 The Loan 26 Section 2.01.The Loan 26 Section 2.02.Disbursement Procedure 26 Section 2.03.Interest 27 Section 2.04.Default Rate Interest 28 Section 2.05.Repayment 28 Section 2.06.Prepayment 29 Section 2.07.Fees 30 Section 2.08.Currency and Place of Payments 31 Section 2.09.Allocation of Partial Payments 32 Section 2.10.Increased Costs 32 Section 2.11.Unwinding Costs 32 Section 2.12.Suspension or Cancellation by IFC 33 Section 2.13.Cancellation by the Onshore Borrower 33 Section 2.14.Taxes 34 Section 2.15.Expenses 34 ARTICLE III 36 Representations and Warranties 36 Section 3.01.Representations and Warranties 36 Section 3.02.IFC Reliance 36 ARTICLE IV 36 Conditions of Disbursement 36 Section 4.01.General Conditions of Initial Disbursement 36 Section 4.02.Special Conditions of Disbursement 37 Article/ SectionItem Page No. Section 4.03.Onshore Borrower’s Certification 39 Section 4.04.Conditions for IFC Benefit 39 ARTICLE V 40 Particular Covenants 40 Section 5.01.Affirmative Covenants 40 Section 5.02. Negative Covenants 41 ARTICLE VI 42 Events of Default 42 Section 6.01.Acceleration after Default 42 Section 6.02.Events of Default 43 Section 6.03.Bankruptcy 46 ARTICLE VII 46 Miscellaneous 46 Section 7.01.Saving of Rights 46 Section 7.02.Notices 47 Section 7.03.English Language 48 Section 7.04.Term of Agreement 48 Section 7.05.Enforcement 48 Section 7.06.Disclosure of Information 50 Section 7.07.Successors and Assignees 51 Section 7.08.Amendments, Waivers and Consents 51 Section 7.09.Counterparts 51 Section 7.10.Local Loan Agreement; Separate Transactions 51 ANNEX A 1 PROJECT COST AND FINANCIAL PLAN 1 ANNEX B 3 ONSHORE BORROWER/PROJECT AUTHORIZATIONS 3 - ii - Back Article/ SectionItem Page No. ANNEX C 4 INSURANCE REQUIREMENTS 4 ANNEX D 5 ANTI-CORRUPTION GUIDELINES FOR IFC TRANSACTIONS 5 SCHEDULE 1 8 FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY 8 SCHEDULE 2 10 FORM OF REQUEST FOR DISBURSEMENT 10 SCHEDULE 3 13 FORM OF DISBURSEMENT RECEIPT 13 SCHEDULE 4 14 FORM OF SERVICE OF PROCESS LETTER 14 SCHEDULE 5 (A) 16 MATTERS TO BE COVERED IN LOCAL COUNSEL’S LEGAL OPINION 16 SCHEDULE 6 18 FORM OF LETTER TO ONSHORE BORROWER'S AUDITORS 18 SCHEDULE 7 19 FORM OF ONSHORE BORROWER’S CERTIFICATION ON DISTRIBUTION OF DIVIDENDS 19 SCHEDULE 8 21 INFORMATION TO BE INCLUDED IN ANNUAL AND QUARTERLY 21 REVIEW OF OPERATIONS 21 SCHEDULE 9 24 - iii - Back Article/ SectionItem Page No. SPECIAL REPRESENTATIONS AND WARRANTIES 24 SCHEDULE 10 27 SPECIAL COVENANTS 27 SCHEDULE 11 37 SPECIAL CONDITIONS OF DISBURSEMENT 37 SCHEDULE 12 41 ANNUAL MONITORING REPORT (AMR) 41 EXHIBIT 1 61 FORM OF GUARANTEE AGREEMENT 61 EXHIBIT 2 81 FORM OF MORTGAGE AGREEMENT 81 EXHIBIT 3 113 FORM OF SHARE PLEDGE AGREEMENT 113 ANNEX AA 127 METHODOLOGY FOR DETERMINATION OF THE BASE FIXED RATE FOR EACH LOAN DISBURSEMENT 127 - iv - Back LOAN AGREEMENT LOAN AGREEMENT (the "Agreement") dated December 10, 2007, between CHINDEX INTERNATIONAL INC., a company organized and existing under the laws of the State of Delaware of the United States of America (“Chindex”); and INTERNATIONAL FINANCE CORPORATION, an international organization established by Articles of Agreement among its member countries including the People’s Republic of China ("IFC"). RECITALS Chindex will form a subsidiary Beijing UFH (as defined below) to undertake the Beijing Project and will form a subsidiary Guangzhou UFH (as defined below) to undertake the Guangzhou Projects (as defined below); Chindex has requested IFC to provide the loan described in this Agreement to finance the construction, equipping and placing into operation by each Onshore Borrower (as defined below) of its Project (as defined below) and certain other costs and expenditures associated with the development by each Onshore Borrower (as defined below) of the its Project (as defined below) ; and IFC is willing to provide the loan to each Onshore Borrower upon the terms and conditions set forth in this Agreement. ARTICLE I Definitions and Interpretation Section 1.01.Definitions.Wherever used in this Agreement, the following terms have the meanings opposite them: "Accounting Standards" United States Generally Accepted Accounting Practices (“US GAAP”); "Affiliate" any Person directly or indirectly controlling, controlled by or under common control with, an Onshore Borrower (for purposes of this definition, "control" means the power to direct the management or policies of a Person, directly or indirectly, whether through the ownership of shares or other securities, by contract or otherwise, provided that the direct or indirect ownership of fifty per cent (50%) or more of the voting share capital of a Person is deemed to constitute control of that Back Person, and "controlling" and "controlled" have corresponding meanings); "Annual Monitoring Report" the current (Project #24052) annual monitoring report substantially in the form attached as Schedule 13 heretosetting out the specific social, environmental and developmental impact information to be provided by the Onshore Borrower in respect of the Project, as such form of Annual Monitoring Report may be amended or supplemented from time to time with IFC’s consent; "Applicable S&E Law" all applicable statutes, laws, ordinances, rules and regulations of the Country, including without limitation, licenses, permits or other governmental Authorizations setting standards concerning environmental, social, labor, health and safety or security risks of the type contemplated by the Performance Standards or imposing liability for the breach thereof; "Auditors" BDO Seidman (“BDO”), or its affiliates, or, in the case of the Onshore Borrowers, Shanghai JaHwa Certified Public Accountants Co, Ltd, or its affiliates, or such other firm of recognized independent public accountants acceptable to IFC, that Chindex or the relevant Onshore Borrower, as applicable, appoints from time to time, subject to, in the case of the Onshore Borrowers, Section 5.01 (e) (Affirmative Covenants) of Schedule 10 hereto; "Authority" any national, regional or local government or governmental, administrative, fiscal, judicial, or government-owned body, department, commission, authority, tribunal, agency or entity, or central bank (or any Person, whether or not government owned and howsoever constituted or called, that exercises the functions of a central bank); "Authorization" any consent, registration, filing, agreement, notarization, certificate, license, approval, permit, authority or exemption from, by or with any Authority, whether given by express action or deemed given by failure to act within any specified time period; "Authorized Representative" any natural person who is duly authorized by the Onshore Borrower to act on its behalf for the purposes - 2 - Back specified in, and whose name and a specimen of whose signature appear on, the Certificate of Incumbency and Authority most recently delivered by the Onshore Borrower to IFC; "Base Fixed Rate" for each Disbursement of each relevant Loan, the rate determined in accordance with Article II and with the methodology set out in Annex AA; “Beijing Hospital” the hospital and health care facility to be located in Beijing, as further described in a report dated October 2006 and revised from time to time provided by the Chindex to IFC; “Beijing Project” the construction, equipping and placing into operation of a hospital and health care facility to be located in Beijing, as further described in a report dated October 2006 and revised from time to time provided by the Chindex to IFC; "BeijingUFH” the entity to be established in Beijing, PRC to undertake the construction, equipping and operation of the Beijing Hospital; "Business Day" a day when banks are open for business in New York, New York and Beijing, PRC or, solely for the purpose of determining the applicable Interest Rate, London, England; "CAO" Compliance Advisor Ombudsman, the independent accountability mechanism for IFC that impartially responds to environmental and social concerns of affected communities and aims to enhance outcomes; "CAO's Role" (i) to respond to complaints by persons who have been or are likely to be directly affected by the social or environmental impacts of IFC projects; and (ii) to oversee audits of IFC's social and environmental performance, particularly in relation to sensitive projects, and to ensure compliance with IFC's social andenvironmental policies, guidelines, procedures and systems; - 3 - Back "Certificate of Incumbency and Authority" a certificate provided to IFC by the relevant Onshore Borrower in the form of Schedule 1; "Charters" with respect to Chindex, its certificate of incorporation, and with respect to each of the Onshore Borrowers, its articles of association; “Clinics” means the following: (i) the “Shunyi Clinic” located at No. 1 Lu, Nanxin Yuan, Likan Village, Tianzhu Town, Shunyi District, Beijing, China; (ii) the “Jianguomen Clinic” located at Sub-level 1, Apartment Building of Beijing International Hotel Club, No. 21 Jianguomen Wai Street, Chaoyang District, Beijing, China; (iii) the “SRC Minhang Clinic” located at 555 Jinfeng Road, Minhang District, Shanghai, China; and (iv) any other medical clinic established or to be established by any of entities within the Group; "Coercive Practice" the impairing or harming, or threatening to impair or harm, directly or indirectly, any party or the property of the party to influence improperly the actions of a party; "Collusive Practice" an arrangement between two or more parties designed to achieve an improper purpose, including to influence improperly the actions of another party; "Consolidated" or "Consolidated Basis" has the meaning provided in Section 1.02 (c) (Financial Calculations); "Corrupt Practice" the offering, giving, receiving or soliciting, directly or indirectly, of anything of value to influence improperly the actions of another party; "Country" the People’s Republic of China; - 4 - Back "Current Assets" the aggregate of the Chindex's or the relevant Onshore Borrower's, as applicable, cash, investments classified as "held for trading", investments classified as "available for sale", trade and other receivables realizable within one year, inventories and prepaid expenses which are to be charged to income within one year; "Current Liabilities" the aggregate of all Liabilities of Chindex or the relevant Onshore Borrower, as applicable, falling due on demand or within one year (including the portion of Long-term Debt falling due within one year); "Current Ratio" the result obtained by dividing Current Assets of such Person (less prepaid expenses) by Current Liabilities of such Person. For the purposes of calculating this ratio for Chindex, the balance in the Sinking Fund Account (as defined in the IFC RMB Loan Agreement dated October 10, 2005) shall be deducted from Current Assets and any payment due on the Sinking Fund Account within one year shall be added to Current Liabilities; "DEG Loan" the loan to be entered into between a Subsidiary of Chindex and DEG-The German Investment and Development Company for the primary purpose of financing the Projects; "Derivative Transaction" any swap agreement, cap agreement, collar agreement, futures contract, forward contract or similar arrangement with respect to interest rates, currencies or commodity prices; "Disbursement" any disbursement of the Loan; "Disbursement Interest Rate" for each Disbursement, a rate of interest equal to the sum of: (i) the Spread; and (ii) the Base Fixed Rate; "Dollars" and "$" the lawful currency of the United States of America; - 5 - Back “EBITDA” for the year most recently ended for which Annual Reviewed Combined Financial Statements of such Person are available, Net Income plus the sum of interest expense, income taxes, extraordinary items, depreciation, amortization and any other non-cash expenses (to the extent each was deducted in the calculation of Net Income); “ESRS” theEnvironmental and Social Review Summary dated July 18, 2007, which sets out specific social and environmental measures as actions to be undertaken by the Borrower, to enable the Project to comply with the Performance Standards, as such may be amended or supplemented from time to time with IFC’s consent; "Event of Default" any one of the events specified in Section 6.02 (Events of Default); "FinancingDocuments" collectively: (i) this Agreement; (ii) the Share Retention Agreement; (iii) the Security Documents; and (iv) the Security Sharing Agreement; "Financial Debt" any indebtedness of Chindex or the relevant Onshore Borrower, as applicable, for or in respect of: (i) borrowed money; (ii) the outstanding principal amount of any bonds, debentures, notes, loan stock, commercial paper, acceptance credits, bills or promissory notes drawn, accepted, endorsed or issued by Chindex or such Onshore Borrower, as applicable; (iii) the deferred purchase price of assets or services (except trade accounts incurred and payable in the ordinary course of business to trade creditors within ninety (90) days of the date they are incurred and which are not overdue); - 6 - Back (iv) non-contingent obligations of Chindex or the relevant Onshore Borrower, as applicable, to reimburse any other person for amounts paid by that person under a letter of credit or similar instrument (excluding any letter of credit or similar instrument issued for the benefit of Chindex or the relevant Onshore Borrower, as applicable, with respect to trade accounts that are payable in the ordinary course of business within ninety (90) days of the date of determination and which are not overdue); (v) the amount of any Liability in respect of any Financial Lease; (vi) amounts raised under any other transaction having the financial effect of a borrowing and which would be classified as a borrowing (and not as an off-balance sheet financing) under the Accounting Standards; (vii) the amount of Chindex's or the relevant Onshore Borrower's, as applicable, obligations under derivative transactions entered into in connection with the protection against or benefit from fluctuation in any rate or price (but only the net amount owing by Chindex or such Onshore Borrower, as applicable, after marking the relevant derivative transactions to market); (viii) any premium payable on a redemption or replacement of any of the foregoing items; and (ix) the amount of any liability in respect of any guarantee or indemnity for any of the foregoing items incurred by any other person; "Financial Lease" any lease or hire purchase contract which would, under the Accounting Standards, be treated as a finance or capital lease; "Financial Plan" the proposed sources of financing for the Project as set out in Annex A (Project Cost and Financial Plan); "Financial Year" the accounting year of Chindex, or such Onshore Borrower commencing each year on April 1 and ending on the following March 31, or such other period as - 7 - Back Chindex or such Onshore Borrower, with IFC's consent, from time to time designates as its accounting year; "Fraudulent Practice" any action or omission, including misrepresentation, that knowingly or recklessly misleads, or attempts to mislead, a party to obtain a financial benefit or to avoid an obligation; “Grace Period” in respect of each Loan, the period commencing on the date of first Disbursement of that Loan and ending on the date which is three years and three calendar months following the date of such first Disbursement, and which is also an Interest Payment Date; “Group” collectively, Chindex, the Onshore Borrowers, Beijing United Family Health Center, Shanghai United Family Hospital, and any of their present or future Subsidiaries or Affiliates; “Guangzhou Hospital” the hospital and health care facility to be located in Guangzhou, as further described in a report dated October 2006 and revised from time to time provided by Chindex to IFC; “Guangzhou Project” the construction, equipping and placing into operation of a hospital and health care facility to be located in Guangzhou, as further described in a report dated October 2006 and revised from time to time provided by Chindex to IFC; "Guangzhou UFH” the entity to be established in Guangzhou, PRC to undertake the construction, equipping and operation of the Guangzhou Hospital; “Guarantee Agreement” means each agreement entitled "Guarantee Agreement" between Chindex and the IFC pursuant to which Chindex shall guarantee the payment obligations of each Onshore Borrower under its respective Onshore Borrower Loan Agreement, in each case, substantially in the form of Exhibit 1 hereto; “Hospitals” the Beijing Hospital and the Guangzhou Hospital; - 8 - Back "IFC RMB Loan" the loan granted by IFC to pursuant to the RMB Loan Agreement dated October 10, 2005; “IFC RMB Loan Agreement” the “RMB Loan Agreement” signed among IFC on the one hand, and Beijing United Family Health Center and Shanghai United Family Hospital, Inc. (as co-Onshore Borrowers) on the other, dated October 10, 2005; "IFC Security" the security created by or pursuant to the Security Documents to secure all amounts owing by the relevant Onshore Borrower to IFC under this Agreement; "Increased Costs" the amount certified in an Increased Costs Certificate to be the net incremental costs of, or reduction in return to, IFC in the Loan to any Onshore Borrower in connection with the making or maintaining of such Loan that result from: (i) any change in any applicable law or regulation or directive (whether or not having the force of law) or in its interpretation or application by any Authority charged with its administration; or (ii) compliance with any request from, or requirement of, any central bank or other monetary or other Authority; which, in either case, after the date of this Agreement: (A) imposes, modifies or makes applicable any reserve, special deposit or similar requirements against assets held by, or deposits with or for the account of, or loans made by, IFC; (B) imposes a cost on IFC as a result of IFC having made such Loan or reduces the rate of return on the overall capital of IFC that it would have achieved, had IFC not made such Loan; (C) changes the basis of taxation on payments received by IFC in respect of such Loan (otherwise than by a change - 9 - Back in taxation of the overall net income of IFC, if any); or (D) imposes on IFC any other condition regarding the making or maintaining of such Loan; "Increased Costs Certificate" a certificate provided from time to time by IFC to the applicable Onshore Borrower, certifying: (i) the circumstances giving rise to the Increased Costs; (ii) that the costs of IFC have increased or the rate of return has been reduced; (iii) that, IFC, in IFC's reasonable opinion, exercised reasonable efforts to minimize or eliminate the relevant increase or reduction, as the case may be; and (iv) the amount of Increased Costs; "Interest Payment Date" in respect of each respective loan, and in respect of each year, the following dates: (i) the first Interest Payment Date shall be the date which is three calendar months after the date of first Disbursement of the Loan; and (ii) each Interest Payment Date thereafter shall be the numerically corresponding date falling six calendar months after the immediately preceding Interest Payment Date; provided, however, that Section 1.04 (Business Day Adjustment) shall be disregarded for the purpose of determining the date pursuant this definition. "Interest Rate" for any particular Onshore Borrower, beginning on the Loan Consolidation Date, the rate at which interest is payable on the Loan, as determined in accordance with Article II; - 10 - Back "Interest Rate Setting Date" for each Disbursement, the date on which the Base Fixed Rate is set pursuant to Section 2.03 (d) "Joint Venture Agreements" the proposed joint venture agreements to be entered intobetweenChindexfor the incorporation of the Beijing UFH and Guangzhou UFH respectively; "Liabilities" the aggregate of all obligations (actual or contingent) of Chindex or the relevant Onshore Borrower, as applicable, to pay or repay money, including, without limitation: (i) Financial Debt; (ii) the amount of all liabilities of Chindex or such Onshore Borrower, as the case may be, (actual or contingent) under any conditional sale or a transfer with recourse or obligation to repurchase, including, without limitation, by way of discount or factoring of book debts or receivables; (iii) taxes (including deferred taxes); (iv) trade accounts that are payable in the ordinary course of business within ninety (90) days of the date they are incurred and which are not overdue (including letters of credit or similar instruments issued for the benefit of Chindex or such Onshore Borrower, as the case may be, with respect to such trade accounts); (v) accrued expenses, including wages and other amounts due to employees and other services providers; (vi) the amount of all liabilities of Chindex or such Onshore Borrower, as the case may be, howsoever arising to redeem any of its shares; and (vii) to the extent not included in the definition of Financial Debt, the amount of all liabilities of any person to the extent Chindex or such Onshore Borrower, as the case may be, guarantees them or otherwise obligates itself to pay them; - 11 - Back "Liabilities to Tangible Net Worth Ratio" the result obtained by dividing Liabilities of such Person by Tangible Net Worth of such Person. For the purpose of calculating this ratio based on the Consolidated Financial Statements of Chindex, (i) the balance of the Sinking Fund Account will be deducted from the IFC Loan amount outstanding for the purposes of the Liabilities calculation and the balance in the Sinking Fund Account will be deducted from Tangible Net Worth in the Tangible Net Worth calculation; (ii) prior to Maturity, the Tranche B Notes and Tranche C notes as defined in the Securities Purchase Agreement by and among Chindex International Inc. and Magenta Magic Limited dated November 7, 2007 shall be deducted from the Liabilities and added to Tangible Net Worth; and (iii) the letters of credit for the medical product division of Chindex up to five million US dollars shall be excluded from the Liabilities. "Lien" any mortgage, pledge, charge, assignment, hypothecation, security interest, title retention, preferential right, trust arrangement, right of set-off, counterclaim or banker’s lien, privilege or priority of any kind having the effect of security, any designation of loss payees or beneficiaries or any similar arrangement under or with respect to any insurance policy or any preference of one creditor over another arising by operation of law; "Loan" for each Onshore Borrower, the loan specified in Section 2.01(a) (The Loan) or, as the context requires, its principal amount from time to time outstanding; "Loan Consolidation Date" for any particular Onshore Borrower, the first Interest Payment Date after the Loanfor that Onshore Borrower has been fully disbursed (or the undisbursed balance of the relevant Loanhas been canceled); "Loan Currency" Dollars or $; “Local Loan Agreement” has the meaning ascribed to that term in Section 4.02(b) (Loan Agreements with Onshore Borrowers). - 12 - Back "Long-term Debt" that part of Financial Debt whose final maturity, by its terms or terms of any agreement relating to it, falls due more than one year after the date it is incurred; "Management Contract" the management agreements to be entered into between Chindex and each of the respective Onshore Borrowers; “Material Adverse Effect" a material adverse effect on: (i) the Onshore Borrower, its assets or properties; (ii) the Onshore Borrower's business prospects or financial condition; (iii) with respect to each Onshore Borrower, the implementation of the Project of such Onshore Borrower, the Financial Plan of such Onshore Borrower or the carrying on of such Onshore Borrower's business or operations; or (iv) the ability of the Onshore Borrower to comply with its obligations under this Agreement, or under any other Transaction Document or Project Document to which it is a party; "Mortgage Agreements” the agreements entitled "Mortgage Agreement" to be entered into between IFC and each of the Onshore Borrowers, pursuant to which, to the extent permitted by applicable law and reasonably customary for such document in the Country, such Onshore Borrower shall create afirst ranking mortgage over all present and future (i)immovable assets of such Onshore Borrowers, including all granted land use rights of such Onshore Borrower, buildings and other rights of such Onshore Borrower associated with these assets; and (ii) machinery and equipment of such Onshore Borrower, and, in each case, in substantially the form of Exhibit 2attached hereto; "Net Income" for any Financial Year, the excess (if any) of gross income over total expenses (provided that income taxesshall be treated as part of total expenses) appearing in the audited financial statements for such Financial Year; - 13 - Back "Non-Cash Items" for any Financial Year, the net aggregate amount (which may be a positive or negative number) of all non-cash expenses and non-cash credits which have been subtracted or, as the case may be, added in calculating Net Income during that Financial Year, including, without limitation, depreciation, amortization, deferred taxes, provisions for severance pay of staff and workers, provision f bad debt, bad debt write off and credits resulting from revaluation of the assets’ book value; "Obstructive Practice" (i) deliberately destroying, falsifying, altering or concealing of evidence material to the investigation or making of false statements to investigators, in order to materially impede a World Bank Group investigation into allegations of a Corrupt Practice, Fraudulent Practice, Coercive Practice or Collusive Practice, and/or threatening, harassing or intimidating any party to prevent it from disclosing its knowledge of matters relevant to the investigation or from pursuing the investigation, or (ii) acts intended to materially impede the exercise of IFC’s access to contractually required information in connection with a World Bank Group investigation into allegations of a Corrupt Practice, Fraudulent Practice, Coercive Practice or Collusive Practice; “Onshore Borrowers” Beijing UFH and Guangzhou UFH or either of them as the context may require; "Peak Debt Service Coverage Ratio" the ratio obtained by dividing: (i) the aggregate, for the Financial Year most recently ended prior to the relevant date of calculation for which audited financial statements are available, of Chindex's or the relevant Onshore Borrower's, as applicable, (A) Net Income, (B) Non-Cash Items and (C) the amount of all payments that were due during that Financial Year on account of interest andother charges on Financial Debt (to the extent deducted from Net Income); - 14 - Back by (ii) the aggregate of (A) the highest aggregate amount, in any financial year after the financial year described in clause (i) above until the final scheduled maturity of the IFC Loan, of all scheduled payments (including payments to be made to the Sinking Fund Account pursuant to Section 6.01(d) of the IFC RMB Loan Agreement and the difference between the final balloon payment the scheduled balance in the Sinking Fund Account) falling due on account of principal of Long-term Debt and interest and other charges on all Financial Debt and (B) without double counting any payment already counted in the preceding sub-clause (A), any payment required to be made to any debt service account in such financial year under the terms of any agreement providing for Financial Debt; where, for the purposes of clause (ii) above: (x) subject to sub-clause (y), for the computation of interest payable during any period for which the applicable rate is not yet determined, that interest shall be computed at the rate in effect at the time of the relevant date of calculation; (y) interest on Short-term Debt in such Financial Year shall be computed by reference to the aggregate amount of interest thereon paid during the Financial Year in which the relevant date of calculation falls up to the end of the period covered by the latest quarterly financial statements prepared by Chindex or relevant Onshore Borrower, as applicable, multiplied by a factor of 4, 2 or 4/3 depending on whether the computation is made by reference to the financial statements forthe first quarter, the first two quarters or the first three quarters, respectively; and - 15 - Back "Performance Standards" IFC's Performance Standards on Social & Environmental Sustainability, dated April 30, 2006, copies of which havebeen delivered to and receipt of which has been acknowledged by Chindex in the letter dated July 18, 2007; "Person" any natural person, corporation, company, partnership, firm, voluntary association, joint venture, trust, unincorporated organization, Authority or any other entity whether acting in an individual, fiduciary or other capacity; "Potential Event of Default" any event or circumstance which would, with notice, lapse of time, the making of a determination or any combination thereof, become an Event of Default; "Project" the Beijing Project and the Guangzhou Project or either one of them as the context may requires; "Project Physical Completion Date" in respect of each of the Projects, the date in which the following requirements have been fully satisfied: (i) no Event of Default or Potential Event of Default with respect to the applicable Onshore Borrower has occurred and is continuing; (ii) the facilities included in the applicable Project have been completed and available for use by the applicable Onshore Borrower; (ii) the Hospital included in the applicable Project has been operational and generating revenues for three (3) consecutive months; (iv) there are no material outstanding claims by contractors or supplier in respect of the construction of the applicable Project (other than claims being contested in good faith andwith respect to which the applicable Onshore Borrower has made adequate reserves, such reserves to be reasonably determined by such - 16 - Back Onshore Borrower in accordance with applicable accounting practices) that has or could be reasonably expected to have a Material Adverse Effect and for which provisions have not been made; (v) the business license and the medical facility practicing permit required for the operation of such Project has been obtained; (vi) the sites, equipment and facilities comprising such Project have been acquired, developed, constructed and are operational in a manner consistent with the applicable requirements of the Performance Standards; (vii) the applicable Onshore Borrower’s working capital is not less than the working capital set forth in Annex A (Project Cost and Financial Plan); (viii) the applicable Onshore Borrower has delivered to IFC a notice, signed by an Authorized Representative, certifying that the requirements set out in paragraphs (i) through (vii) above are fulfilled and IFC has not notified the Onshore Borrower that it disputes the certifications made therein; "Project Cost" the total estimated cost of the Project, as set forth in Annex A (Project Cost and Financial Plan); "Project Documents" collectively: (a) theManagement Contracts; (b) the Joint Venture Agreements; (c) the Charters; "Prospective Debt Service Coverage Ratio" the ratio obtained by dividing: (i) the aggregate, for the Financial Year most recently ended prior to the relevant date of calculation for which audited financial statements are available, of the Onshore - 17 - Back Borrower's (A) Net Income, (B) Non-Cash Items and (C) the amount of all payments that were due during that Financial Year on account of interest and other charges on Financial Debt (to the extent deducted from Net Income); by (ii) the aggregate of (A) all scheduled payments (including, in the case of the loan made under the IFC RMB Loan Agreement, payments to be made to the Sinking Fund Account pursuant to Section 6.01(d) of the IFC RMB Loan Agreement and the difference between the final balloon payment of such loan and the scheduled balance in the Sinking Fund Account)that fall due during the financial year in which the relevantdate of calculation falls on account of principal of Long-term Debt and interest and other charges on all Financial Debt and (B) without double counting any payment already counted in the preceding sub-clause (A), any payment made or required to be made to any debt service account under the terms of any agreement providing for Financial Debt; where, for the purposes of clause (ii) above: (x) subject to sub-clause (y) below, for the computation of interest payable during any period for which the applicable rate is not yet determined, that interest shall be computed at the rate in effect at the time of the relevant date of calculation; and (y) interest on Short-term Debt payable in the Financial Year in which the relevant date of calculation falls shall be computed by reference to the aggregate amount of interest thereon paid duringthat Financial Year up to the end of the period covered by the latest quarterly financial statements prepared by the Onshore Borrower multiplied by a - 18 - Back factor of 4, 2 or 4/3 depending on whether the computation is made by reference to the financial statements for the first quarter, the first two quarters or the first three quarters, respectively; “Prospective Debt Service and Capital Expenditure Coverage Ratio” the ratio obtained by dividing: (i) the aggregate, for the Financial Year most recently ended prior to the relevant date of calculation for which audited financial statements are available, of (A) Net Income for that Financial Year, (B) Non-Cash Items and (C) the amount of all payments that were due during that Financial Year on account of interest and other charges on Financial Debt (to the extent deducted from Net Income); after deducting from that aggregate the amount of capital expenditure actually expended to that date or as projected for the entire Financial Year for the Financial Year in which the relevant date of calculation falls; by (ii) the aggregate of (A) all scheduled payments (including, in the case of the IFC RMB Loan, payments to be made to the Sinking Fund Account pursuant toSection 6.01 (d) of the RMB Loan Agreement and the difference between the final balloon payment the scheduled balance in the Sinking Fund Account)that fall due during the Financial Year in which the relevant date of calculation falls on account of principal of Long-term Debt and interest and other charges on all Financial Debt and (B) without double counting any payment already counted in the preceding sub-clause (A), any payment made or required to be made to any debt service account under the terms of any agreement providing for Financial Debt (excluding voluntary prepayments); where, for the purposes of clause (ii) above: - 19 - Back (x) subject to sub-clause (y) below, for the computation of interest payable during any period for which the applicable rate is not yet determined, that interest shall be computed at the rate in effect at the time of the relevant date of calculation; and (y) interest on Short-term Debt payable in the Financial Year in which the relevant date of calculation falls shall be computed by reference to the aggregate amount of interest thereon paid during that Financial Year up to the end of the period covered by the latest quarterly financial statements prepared by the Onshore Borrower multiplied by a factor of 4, 2 or 4/3 depending on whether the computation is made by reference to the financial statements for the first quarter, the first two quarters or the first three quarters, respectively; "Relevant Spread" 2.75% per annum provided that the Relevant Spread shall be reduced to: (i) 2.50% from and as of the date on which the Project Physical Completion Dates in respect of both Projects have been attained; and (ii) provided that the Project Physical Completion Dates of both Projects have been attained, 2.00% from and as of the date on which BDO has issued written confirmation (the “Confirmation”) to IFC that all of the following ratios have been satisfied based on the most recent financial statements of Chindex (calculated on a Consolidated Basis) (the “Confirmation Date”): (a) the Current Ratio is at least 1.5; (b) the Peak Debt Service Coverage Ratio is not less than 1.2; and (c) the Prospective Debt Service Coverage Ratio will be greater than 1.7. - 20 - Back Such reduction in the Relevant Spread shall be effective on the date immediately succeeding the Confirmation Date, provided that there has been no manifest error in the Confirmation. For each such reduction in the Relevant Spread, IFC shall issue written notice to the Onshore Borrower of the reduction, along with confirmation of the date on which such reduction shall apply; "RMB" the lawful currency of the Country; "Sanctionable Practice" any Corrupt Practice, Fraudulent Practice, Coercive Practice, Collusive Practice, or Obstructive Practice, as those terms are defined herein and interpreted in accordance with the Anti-Corruption Guidelines attached to this Agreement as Annex D; "S&EA" the social and environmental assessments prepared by the Onshore Borrower in accordance with the Performance Standards; "S&E Management System" the Onshore Borrower's social and environmental management system enabling it to identify, assess and manage Project risks on an ongoing basis; "Security Documents" the documents providing for the IFC Security consisting of: (i) the Mortgage Agreement; (ii) the Share Pledge Agreement; and (iii) the Guarantee Agreement; "Security Sharing Agreement" the agreement entitled “Security Sharing Agreement” to be entered into between IFC and the other senior secured creditor providing the loan financing included in the Financial Plan; “Share Pledge Agreement” the agreements entitled “Share Pledge Agreement” to be entered into between Chindex and IFC, (a) pursuant to which, to the extent permitted by applicable law and reasonably customary for such document in the Country, Chindex shall create a first ranking pledge over all of its - 21 - Back equity interest in each of the Onshore Borrowers in favor of IFC to secure such Onshore Borrower’s and payment obligations to IFC, (b) providing for its termination in the event that (i) such Onshore Borrower's Project Physical Completion Date has been achieved, (ii) the aggregate cash generation from such Onshore Borrower for the preceding four quarters was at least $2,5000,000, and (iii) the Peak Debt Service Ratio based on the most recent Chindex Consolidated Financial Statements is not less than 1.2, and, (c) in substantially the form of Exhibit3attached hereto; "Share Retention Agreement" the agreement entitled "Share Retention Agreement" to be entered in to between Roberta Lipson (the “Major Shareholder”) and IFC, pursuant to which during the Restricted Period, the Major Shareholder shall not, directly or indirectly, sell, transfer, assign, or otherwise dispose of (“Transfer”) any shares of Class B Common Stock owned by her in the Company or any right, title or interest therein or thereto to any third party, except that the Major Shareholder shall have the right to Transfer no more than 20,000 shares of Class B Common Stock owned by her in the Company as of date hereof to a trustor trusts to be created for the benefit of any child, or children, of the Major Shareholder, provided, that the voting power of the above-mentioned trust(s) shall be retained by the Major Shareholder and such trust(s) shall be subject to the same restrictions as the Major Shareholder under this Agreement. For the purposes of the foregoing, the term “Restricted Period” means the period commencing from the date of this Agreement until the earlier of: (i) in the event that both Hospitals are to be constructed and opened for operation, then the earlier of: (x) two years have elapsed since the official commencement of operation by both of the Hospitals; or (y) one year has elapsed since both Hospitals have respectively achieved a break-even EBITDA for any 12-month period ending ona - 22 - Back date that is the last day of a fiscal quarter as evidenced by audited Financial Statements for such period; or (z) the fifth anniversary of the date of this Agreement; OR (ii) in the event that only one Hospital is to be constructed and opened for operation, then the earlier of: (x) two years have elapsed since the official commencement of operation by such Hospital, or (y) one year has elapsed since such Hospital has achieved a break-even EBITDA for any 12-month period ending on a date that is the last day of a fiscal quarter as evidenced by audited Financial Statements for such period, or (z) the fifth anniversary of the date of this Agreement; "Short-term Debt" all Financial Debt other than Long-term Debt; “Sinking Fund Account” the bank account opened and maintained by each of Beijing United Family Health Center and Shanghai United Family Hospital Inc. pursuant to the terms and conditions of the IFC RMB Loan Agreement; "Subsidiary" with respect to a Person, an Affiliate over 50% of whose capital is owned, directly or indirectly, by such Person; "Tangible Net Worth" the aggregate of: (i) (A) the amount paid up or credited as paid up on the share capital of Chindex or the relevant Onshore Borrower, as the case may be; and - 23 - Back (B) the amount standing to the credit of the reserves of Chindex or the relevant Onshore Borrower, as the case may be (including, without limitation, any share premium account, capital redemption reserve funds and any credit balance on the accumulated profit and loss account); after deducting from the amounts in (A) and (B): (x) any debit balance on the profit and loss account or impairment of the issued share capital of Chindex or the relevant Onshore Borrower, as the case may be (except to the extent that deduction with respect to that debit balance or impairment has already been made); (y) amounts set aside for dividends or taxation (including deferred taxation); and (z) amounts attributable to capitalized items such as goodwill, trademarks, deferred charges, licenses, patents and other intangible assets; and (ii) if applicable, that part of the net results of operations and the net assets of any Subsidiary of Chindex or the relevant Onshore Borrower, as the case may be, attributable to interests that are not owned, directly or indirectly, by Chindex or the relevant Onshore Borrower, as the case may be; "Taxes" any present or future taxes, withholding obligations, duties and other charges of whatever nature levied by any Authority; - 24 - Back "Transaction Documents" together, the Financing Documents, the Security Documents, the Security Sharing Agreement and the Share Retention Agreement; "World Bank" the International Bank for Reconstruction and Development, an international organization established by Articles of Agreement among its member countries. Section 1.02.Financial Calculations. (a) All financial calculations to be made under, or for the purposes of, this Agreement shall be made in accordance with the Accounting Standards and, except as otherwise required by a provision of this Agreement, shall be calculated from the then most recent consolidated quarterly financial statements delivered to IFC or, where those statements are with respect to the last quarter of a of a Financial Year then, at IFC's option, from the consolidated audited financial statements for the relevant Financial Year. Any Material Adverse Effect that occurs after the end of the period covered by the financial statements used to make the relevant financial calculations shall also be taken into account in calculating the relevant figures. (b)Where quarterly financial statements from the last quarter of a Financial Year are used for the purpose of making certain financial calculations then, at IFC's option, those calculations may instead be made from the audited financial statements for such Financial Year. (c)If a financial calculation is to be made under or for the purposes of this Agreement or any other Transaction Document on a Consolidated Basis, that calculation shall be made by reference to the sum of all amounts of similar nature reported in the relevant financial statements of each of the entities whose accounts are to be consolidated with the accounts of Chindex or the applicable Onshore Borrower, as the case may be, plus or minus the consolidation adjustments customarily applied to avoid double counting of transactions among any of those entities, including Chindex or the applicable Onshore Borrower, as the case may be. Section 1.03.Interpretation.In this Agreement, unless the context otherwise requires: (a)headings are for convenience only and do not affect the interpretation of this Agreement; (b)words importing the singular include the plural and vice versa; (c)a reference to an Annex, Article, party, Schedule or Section is a reference to that Article or Section of, or that Annex, party or Schedule to, this Agreement; - 25 - Back (d)a reference to a document includes an amendment or supplement to, or replacement or novation of, that document but disregarding any amendment, supplement, replacement or novation made in breach of this Agreement; and (e)a reference to a party to any document includes that party's successors and permitted assigns. Section 1.04.Business Day Adjustment.(a) When an Interest Payment Date is not a Business Day, then such Interest Payment Date shall be automatically changed to the next Business Day in that calendar month (if there is one) or the preceding Business Day (if there is not). (b)When the day on or by which a payment is due to be made is not a Business Day, that payment shall be made on or by the next Business Day in that calendar month (if there is one) or the preceding Business Day (if there is not). ARTICLE II The Loan Section 2.01.The Loan.(a) Subject to the provisions of this Agreement, IFC agrees to lend to Chindex and each of the Onshore Borrowers an aggregate amount of Twenty Five Million Dollars ($25,000,000) (the “Total Loan Amount”). The rights and obligations of Chindex and each of the Onshore Borrowers shall be several, not joint. (b)The Total Loan Amount shall be allocated between the Onshore Borrowers in accordance with a notice delivered by Chindex prior to the execution of the Local Loan Agreements (each, an “Onshore Allocation” or the “Loans”).Unless with the express written consent of IFC,a single Onshore Allocation for an Onshore Borrower shall not exceed sixty percent (60%) of the Total Loan Amount. (c)Each such Onshore Allocation shall be disbursed directly to the to applicable Onshore Borrower.In no event shall the sum of the two Onshore Allocations exceed the Total Loan Amount. Section 2.02.Disbursement Procedure.(a)Each Onshore Borrower may request Disbursements of its Loan by delivering to IFC, at least ten (10) Business Days prior to the proposed date of disbursement, a Disbursement request substantially in the form of Schedule 2. (b)All Disbursements of the Loan for a particular Onshore Borrower shall be made directly to the applicable Onshore Borrower. The maximum aggregate amount of Disbursements to a single Onshore Borrowers shall not exceed such Onshore - 26 - Back Borrower's Onshore Allocation. Each Disbursement shall be made by IFC at a bank in New York, New York for further credit to the relevant Onshore Borrower’s account at a bank in the Country, or any other place acceptable to IFC, all as specified by Chindex or such Onshore Borrower in the relevant Disbursement request. (c)Each Disbursement(other than the last one) shall be made in an amount of not less than $2,500,000. No more than three (3) Disbursements may be requested in respect of each Onshore Allocation. (d) The relevant Onshore Borrower shall deliver to IFC a receipt, substantially in the form of Schedule 3, within five (5) Business Days following eachDisbursement to such Onshore Borrower. Section 2.03. Interest. Subject to the provisions of Section 2.04 (Default Rate Interest), the each Onshore Borrower shall pay interest on its Loan in accordance withthis Section 2.03: (a)Interest on the Loan for a relevant Onshore Borrower shall accrue from day to day, be prorated on the basis of a 360-day year for the actual number of days in the relevant period and be payable, subject to Section 1.04 (Business Day Adjustment),in arrears on each Interest Payment Date; provided that with respect to any Disbursement made less than fifteen (15) days before an Interest Payment Date, interest on that Disbursement shall be payable commencing on the second Interest Payment Date following the date of that Disbursement. (b)Up to the Loan Consolidation Date, an Onshore Borrower shall pay interest on the amount of each Disbursement outstanding from time to time at the Disbursement Interest Rate applicable to that Disbursement. (c)For the purpose of determining the Disbursement Interest Rate applicable to each Disbursement, IFC shall, on the relevant Interest Rate Setting Date, determine the Base Fixed Rate for that Disbursement using the methodology set out in Annex AA, add the Relevant Spread and promptly notify the Onshore Borrower of the Disbursement Interest Rate applicable to that Disbursement. (d)For each Disbursement, the Onshore Borrower shall specify the date on which to determine the applicable Base Fixed Rate, which date shall be two (2) Business Days before the proposed date of such Disbursement. In the event the conditions of disbursement relevant to that Disbursement have not been fulfilled to IFC’s satisfaction or waived by IFC by the rate-setting date specified in the relevant request for Disbursement, then, after the relevant conditions of disbursement have been fulfilled to IFC's satisfaction or waived by IFC, the Onshore Borrower shall specify a new date on which to determine the Base Fixed Rate, which shall be two (2) Business Days before the new proposed date of the requested Disbursement unless otherwise specified by IFC. - 27 - Back (e)The relevant Onshore Borrower may from time to time at any time in connection with any proposed Disbursement request from IFC an indication of what the Disbursement Interest Rate would be for such a Disbursement as of the date of that request.As promptly as practicable after that request, IFC shall advise the Onshore Borrower of the indicative Disbursement Interest Rate. (f)Beginning on and including the applicable Loan Consolidation Date for a particular Onshore Borrower, the Onshore Borrower shall pay interest at the applicable Interest Rate on the full amount of the Loan outstanding for that Onshore Borrower from time to time.The "Interest Rate" for a particular Onshore Borrower shall be the rate calculated by IFC equal to the weighted average of the Loan Disbursement Interest Rates for the relevant Onshore Borrower, the weighting being based on the principal amount of each Disbursement to that Onshore Borrower in relation to the entire principal amount of the Loan for that Onshore Borrower and the average being rounded up to the nearest two decimal places.IFC shall determine the Interest Rate for each Onshore Borrower not less than two (2) Business Days before the relevant Loan Consolidation Date and promptly notify the relevant Onshore Borrower of that rate. (g)The determination by IFC of each Disbursement Interest Rate or the Interest Rate, as the case may be, shall be final and conclusive and bind the Borrower (unless the Borrower shows to IFC's reasonable satisfaction that the determination involves manifest error). Section 2.04.Default Rate Interest.(a) Without limiting the remedies available to IFC under this Agreement or otherwise (and to the maximum extent permitted by applicable law), if any Onshore Borrower fails to make any payment of principal or interest (including interest payable pursuant to this Section) or any other payment provided for in Section 2.07 (Fees) when due as specified in this Agreement (whether at stated maturity or upon acceleration), such Onshore Borrower shall pay interest on the amount of that payment due and unpaid by such Onshore Borrower at the rate which shall be the sum of two per cent (2%) per annum and the Interest Rate in effect from time to time. (b)Interest at the rate referred to in Section 2.04 (a) shall accrue from the date on which payment of the relevant overdue amount became due until the date of actual payment of that amount (as well after as before judgment), and shall be payable by such Onshore Borrower on demand or, if not demanded, on each Interest Payment Date falling after any such overdue amount became due. Section 2.05.
